Exhibit 10.12

 

--------------------------------------------------------------------------------

 

SUNGARD BRIDGE RECEIVABLES FACILITY

SECURITY AGREEMENT

 

dated as of

 

August 11, 2005

 

among

 

SUNGARD FUNDING II LLC,

as Grantor,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Credit Agreement

   1

SECTION 1.02. Other Defined Terms

   1 ARTICLE II      Security Interests in Personal Property     

SECTION 2.01. Security Interest

   2

SECTION 2.02. Representations and Warranties

   3

SECTION 2.03. Covenants

   4 ARTICLE III      Remedies     

SECTION 3.01. Remedies Upon Early Amortization Event or Event Default

   5

SECTION 3.02. Application of Proceeds

   8 ARTICLE IV      Miscellaneous     

SECTION 4.01. Notices

   8

SECTION 4.02. Waivers; Amendment

   8

SECTION 4.03. Collateral Agent’s Fees and Expenses; Indemnification

   9

SECTION 4.04. Successors and Assigns

   10

SECTION 4.05. Survival of Agreement

   10

SECTION 4.06. Counterparts; Effectiveness; Several Agreement

   10

SECTION 4.07. Severability

   10



--------------------------------------------------------------------------------

SECTION 4.08. Right of Set-Off

   11

SECTION 4.09. Governing Law; Jurisdiction; Consent to Service of Process

   11

SECTION 4.10. WAIVER OF JURY TRIAL

   12

SECTION 4.11. Headings

   12

SECTION 4.12. Security Interest Absolute

   12

SECTION 4.13. Termination or Release

   12

SECTION 4.14. Collateral Agent Appointed Attorney-in-Fact

   13

 

3



--------------------------------------------------------------------------------

SECURITY AGREEMENT dated as of August 11, 2005 between SUNGARD FUNDING II LLC
(“SunGard Funding II”), as the “Grantor”, and JPMORGAN CHASE BANK, N.A., as
Collateral Agent (in such capacity the “Collateral Agent”) for the Secured
Parties (as defined below).

 

Reference is made to the Bridge Receivables Credit Agreement dated as of
August 11, 2005 (the “Credit Agreement”), among SunGard Funding II, as Borrower,
the Conduit Lenders, the Committed Lenders, the Funding Agents and JPMorgan
Chase Bank, N.A., as Administrative Agent. The Lenders have agreed to extend
credit to SunGard Funding II subject to the terms and conditions set forth in
the Credit Agreement. The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. SunGard Funding II will derive substantial benefits from the
extension of credit to it pursuant to the Credit Agreement, and is willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit. Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement. All terms defined in the New York Uniform Commercial Code (as defined
herein) and not defined in this Agreement have the meanings specified therein;
the term “instrument” shall have the meaning specified in Article 9 of the New
York Uniform Commercial Code; (b) The rules of construction specified in
Article I of the Credit Agreement also apply to this Agreement.

 

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“Account Debtor” means any Person who is or who may become obligated to the
Grantor under, with respect to or on account of any of the Collateral.

 

“Agreement” means this Security Agreement.

 

“Collateral” has the meaning assigned to such in Section 2.01(a).

 

“Collateral Agent” means JPMorgan Chase Bank, N.A., as agent for the Lenders and
the Funding Agents hereunder, or any successor agent under this Agreement
(together with its successors and assigns).

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.



--------------------------------------------------------------------------------

“New York Uniform Commercial Code” means the Uniform Commercial Code as from
time to time in effect in the State of New York.

 

“Secured Obligations” means the “Obligations” defined in the Credit Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders and
the Funding Agents.

 

“Security Interest” has the meaning assigned to such term in Section 2.01(a).

 

ARTICLE II

 

Security Interests in Personal Property

 

SECTION 2.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Secured Obligations, including the
Performance Guarantee, the Grantor hereby assigns and pledges to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, and
hereby grants to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”)
in, all right, title or interest in or to any and all of the following assets
and properties now owned or at any time hereafter acquired by the Grantor or in
which the Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Collateral”):

 

(i) the Collections;

 

(ii) the Collection Accounts;

 

(iii) the Lockboxes;

 

(iv) the Lockbox Accounts;

 

(v) the Receivables;

 

(vi) the Seller Related Security;

 

(vii) the SunGard Financing Related Security;

 

(viii) the SunGard Funding II Related Security;

 

(ix) all books and records pertaining to the Collateral; and

 

(x) to the extent not otherwise included, all proceeds and products of the
foregoing and all collateral security and guarantees given by any Person with
respect to the foregoing;

 

2



--------------------------------------------------------------------------------

(b) The Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any initial financing statements with respect to the
Collateral or any part thereof and amendments thereto that (i) indicate the
Collateral as all assets of the Grantor or words of similar effect as being of
an equal or lesser scope or with greater detail, and (ii) contain the
information required by Article 9 of the Uniform Commercial Code for the filing
of any financing statement or amendment, including (A) whether the Grantor is an
organization, the type of organization and any organizational identification
number issued to the Grantor and (B) in the case of a financing statement filed
as a fixture filing, a sufficient description of the real property to which such
Collateral relates. The Grantor agrees to provide such information to the
Collateral Agent promptly upon request.

 

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of the Grantor with respect to or arising out of the
Collateral.

 

SECTION 2.02. Representations and Warranties. The Grantor represents and
warrants to the Collateral Agent and the Secured Parties that:

 

(a) The Grantor has good and valid rights in and title to the Collateral with
respect to which it has purported to grant a Security Interest hereunder and has
full power and authority to grant to the Collateral Agent the Security Interest
in such Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of any other Person other than any consent or approval that has been
obtained.

 

(b) Exhibit A includes the exact legal name of each Grantor, and is correct and
complete in all material aspects as of the Closing Date. The Uniform Commercial
Code financing statements or other appropriate filings, recordings or
registrations prepared by the Collateral Agent based upon the information
provided to the Collateral Agent in Exhibit A for filing in each governmental,
municipal or other office specified in Exhibit A (or specified by notice from
the Grantor to the Collateral Agent after the Closing Date in the case of
filings, recordings or registrations required by Section 6.10 of the Credit
Agreement), are all the filings, recordings and registrations that are necessary
to establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Collateral in which the Security Interest may be perfected by filing under the
Uniform Commercial Code, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such

 

3



--------------------------------------------------------------------------------

jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements.

 

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Collateral securing the payment and performance of the Secured
Obligations and (ii) subject to the filings described in Section 2.02(b), a
perfected security interest in all Collateral in which a security interest may
be perfected by filing, recording or registering a financing statement or
analogous document in the United States (or any political subdivision thereof)
and its territories and possessions pursuant to the Uniform Commercial Code. The
Security Interest is and shall be prior to any other Lien on any of the
Collateral.

 

(d) The Collateral is owned by the Grantor free and clear of any Lien. The
Grantor has not filed or consented to the filing of (i) any financing statement
or analogous document under the Uniform Commercial Code or any other applicable
laws covering any Collateral or (ii) any assignment in which any Grantor assigns
any Collateral or any security agreement or similar instrument covering any
Collateral with any foreign governmental, municipal or other office, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect.

 

SECTION 2.03. Covenants. (a) The Grantor agrees promptly to notify the
Collateral Agent in writing of any change (i) in corporate name of the Grantor,
(ii) in the identity or type of organization or corporate structure of the
Grantor, or (iii) in the jurisdiction of organization of the Grantor.

 

(b) The Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Collateral against all
Persons and to defend the Security Interest of the Collateral Agent in the
Collateral and the priority thereof against any Lien.

 

(c) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 9 of the Performance
Undertaking, the Grantor shall deliver to the Collateral Agent a certificate
executed by a Responsible Officer of the Grantor (i) setting forth the
information required pursuant to this Section 2.03(c) or confirming that there
has been no change in such information since the date of the most recent
certificate delivered pursuant to this Section 2.03(c) and (ii) certifying that
all Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings recordings or registrations, including
all refilings, recordings and registrations, containing a description of the
Collateral have been filed of record in each governmental, municipal or other
appropriate office in each jurisdiction to the extent necessary to protect and
perfect the Security Interest for a period of not less than 18 months after the
date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period).

 

4



--------------------------------------------------------------------------------

(d) The Grantor agrees, at its own expense, to execute, acknowledge, deliver and
cause to be duly filed all such further instruments and documents and take all
such actions as the Collateral Agent may from time to time reasonably request to
better assure, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby, including the payment of any fees and taxes
required in connection with the execution and delivery of this Agreement, the
granting of the Security Interest and the filing of any financing statements or
other documents in connection herewith or therewith. If any amount payable under
or in connection with any of the Collateral that is in excess of $1,000,000
shall be or become evidenced by any promissory note or other instrument, such
note or instrument shall be promptly pledged and delivered to the Collateral
Agent, for the benefit of the Secured Parties, duly endorsed in a manner
reasonably satisfactory to the Collateral Agent.

 

(e) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Collateral, and may pay for the maintenance and
preservation of the Collateral to the extent the Grantor fails to do so as
required by the Credit Agreement or this Agreement and within a reasonable
period of time after the Collateral Agent has requested that it do so, and the
Grantor agrees to reimburse the Collateral Agent within 10 days after demand for
any payment made or any reasonable expense incurred by the Collateral Agent
pursuant to the foregoing authorization. Nothing in this paragraph shall be
interpreted as excusing the Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of the Grantor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein, in the other Transaction Documents.

 

(f) [Reserved.]

 

(g) The Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable (as between itself and any relevant counterparty) to observe and
perform all the conditions and obligations to be observed and performed by it
under each contract, agreement or instrument relating to the Collateral, all in
accordance with the terms and conditions thereof, and the Grantor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.

 

ARTICLE III

 

Remedies

 

SECTION 3.01. Remedies Upon Early Amortization Event or Event Default. Upon the
occurrence and during the continuance of an Early Amortization Event or Event of
Default, it is agreed that the Collateral Agent shall have the right to

 

5



--------------------------------------------------------------------------------

exercise any and all rights afforded to a secured party with respect to the
Secured Obligations under the Uniform Commercial Code or other applicable law
and also may (i) require the Grantor to, and the Grantor agrees that it will at
its expense and upon request of the Collateral Agent forthwith, assemble all or
part of the Collateral as directed by the Collateral Agent and make it available
to the Collateral Agent at a place and time to be designated by the Collateral
Agent that is reasonably convenient to both parties; (ii) occupy any premises
owned or, to the extent lawful and permitted, leased by the Grantor where the
Collateral or any part thereof is assembled or located for a reasonable period
in order to effectuate its rights and remedies hereunder or under law, without
obligation to the Grantor in respect of such occupation; provided that the
Collateral Agent shall provide the Grantor with notice thereof prior to or
promptly after such occupancy; (iii) exercise any and all rights and remedies of
the Grantor under or in connection with the Collateral, or otherwise in respect
of the Collateral; provided that the Collateral Agent shall provide the Grantor
with notice thereof prior to or promptly after such exercise; and (iv) subject
to the mandatory requirements of applicable law and the notice requirements
described below, sell or otherwise dispose of all or any part of the Collateral
securing the Secured Obligations at a public or private sale or at any broker’s
board or on any securities exchange, for cash, upon credit or for future
delivery as the Collateral Agent shall deem appropriate. The Collateral Agent
shall be authorized at any such sale of securities (if it deems it advisable to
do so) to restrict the prospective bidders or purchasers to Persons who will
represent and agree that they are purchasing the Collateral for their own
account for investment and not with a view to the distribution or sale thereof,
and upon consummation of any such sale the Collateral Agent shall have the right
to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of the
Grantor, and the Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which the Grantor now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted.

 

The Collateral Agent shall give the Grantor 10 days’ written notice (which the
Grantor agrees is reasonable notice within the meaning of Section 9-611 of the
New York Uniform Commercial Code or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or

 

6



--------------------------------------------------------------------------------

publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Collateral Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Collateral Agent shall not incur any
liability in case any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
be sold again upon like notice. At any public (or, to the extent permitted by
law, private) sale made pursuant to this Agreement, any Secured Party may bid
for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of the Grantor (all said
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from the Grantor as a credit against the purchase price, and such Secured Party
may, upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to the Grantor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Collateral Agent shall be free to carry
out such sale pursuant to such agreement and the Grantor shall not be entitled
to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Collateral Agent shall have entered into
such an agreement all Early Amortization Events or Events of Default shall have
been remedied and the Secured Obligations paid in full. As an alternative to
exercising the power of sale herein conferred upon it, the Collateral Agent may
proceed by a suit or suits at law or in equity to foreclose this Agreement and
to sell the Collateral or any portion thereof pursuant to a judgment or decree
of a court or courts having competent jurisdiction or pursuant to a proceeding
by a court-appointed receiver. Any sale pursuant to the provisions of this
Section 3.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York Uniform Commercial Code or its
equivalent in other jurisdictions. The Grantor irrevocably makes, constitutes
and appoints the Collateral Agent (and all officers, employees or agents
designated by the Collateral Agent) as the Grantor’s true and lawful agent (and
attorney-in-fact during the continuance of an Early Amortization Event or Event
of Default and after notice to the Grantor of its intent to exercise such
rights) for the purpose of (i) making, settling and adjusting claims in respect
of Collateral under policies of insurance endorsing the name of the Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and (ii) making all determinations and decisions with
respect thereto. All sums disbursed by the Collateral Agent in connection with
this paragraph, including reasonable attorneys’ fees, court costs, expenses and
other charges relating thereto, shall be payable, within 10 days of demand, by
the Grantor to the Collateral Agent and shall be additional Secured Obligations
secured hereby.

 

7



--------------------------------------------------------------------------------

SECTION 3.02. Application of Proceeds. (a) The Collateral Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, as follows:

 

FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
in connection with such collection or sale or otherwise in connection with this
Agreement, any other Transaction Document or any of the Secured Obligations
including all court costs and the fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Collateral Agent hereunder or
under any other Transaction Document on behalf of the Grantor and any other
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Transaction Document;

 

SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed as set forth in Section 2.03(c) of the Credit
Agreement); and

 

THIRD, to the Grantor, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

 

ARTICLE IV

 

Miscellaneous

 

SECTION 4.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement.

 

SECTION 4.02. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent or any Lender in exercising any right or power hereunder or under any
other Transaction Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Collateral Agent, the Lenders hereunder and under the other
Transaction Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Grantor therefrom

 

8



--------------------------------------------------------------------------------

shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 4.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Early Amortization Event or Event of Default,
regardless of whether the Collateral Agent, the Issuer or any Lender may have
had notice or knowledge of such Early Amortization Event or Event of Default at
the time. No notice or demand on the Grantor in any case shall entitle the
Grantor to any other or further notice or demand in similar or other
circumstances.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent (with the Consent of the Controlling Party) and the
Grantor with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 10.01 of the
Credit Agreement.

 

SECTION 4.03. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Credit Agreement.

 

(b) Without limitation of its indemnification obligations under the other
Transaction Documents, the Grantor agrees to indemnify the Collateral Agent and
the other Indemnitees (as defined in Section 10.05 of the Credit Agreement)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of, the execution, delivery or performance of this Agreement or any
claim, litigation, investigation or proceeding relating to any of the foregoing
agreement or instrument contemplated hereby, or to the Collateral, whether or
not any Indemnitee is a party thereto; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee or of any Affiliate,
director, officer, employee, counsel, agent or attorney-in-fact of such
Indemnitee.

 

(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the Performance Guarantee. The provisions of
this Section 4.03 shall remain operative and in full force and effect regardless
of the termination of this Agreement or any other Transaction Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Transaction Document, or any
investigation made by or on behalf of the Collateral Agent or any other Secured
Party. All amounts due under this Section 4.03 shall be payable within 10 days
of written demand therefor.

 

9



--------------------------------------------------------------------------------

SECTION 4.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

 

SECTION 4.05. Survival of Agreement. All covenants, agreements, representations
and warranties made hereunder and in any other Transaction Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Transaction Document shall be considered
to have been relied upon by the Lenders and shall survive the execution and
delivery of the Transaction Documents and the making of any Loans, regardless of
any investigation made by any Lender or on its behalf and notwithstanding that
the Collateral Agent or any Lender may have had notice or knowledge of any Early
Amortization Event or Event of Default or incorrect representation or warranty
at the time any credit is extended under the Credit Agreement, and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Loan or any fee or any other amount payable under any
Transaction Document is outstanding and unpaid and so long as the Commitments of
any Lender(s) remain outstanding.

 

SECTION 4.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement. This
Agreement shall become effective as to the Grantor when a counterpart hereof
executed on behalf of the Grantor shall have been delivered to the Collateral
Agent and a counterpart hereof shall have been executed on behalf of the
Collateral Agent, and thereafter shall be binding upon the Grantor and the
Collateral Agent and their respective permitted successors and assigns, and
shall inure to the benefit of the Grantor, the Collateral Agent and the other
Secured Parties and their respective successors and assigns, except that the
Grantor shall not have the right to assign or transfer its rights or obligations
hereunder or any interest herein or in the Collateral (and any such assignment
or transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement.

 

SECTION 4.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

10



--------------------------------------------------------------------------------

SECTION 4.08. Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Early Amortization Event or Event of Default, each Lender and its Affiliates is
authorized at any time and from time to time, without prior notice to the
Grantor, any such notice being waived by the Grantor to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender, and their Affiliates to or for
the credit or the account of the Grantor against any and all obligations owing
to such Lender and its Affiliates hereunder, now or hereafter existing,
irrespective of whether or not such Lender or Affiliate shall have made demand
under this Agreement and although such obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness. Each Lender agrees promptly to notify the Grantor and
the Collateral Agent after any such set off and application made by such Lender;
provided, that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender under this Section 4.08
are in addition to other rights and remedies (including other rights of setoff)
that such Lender may have.

 

SECTION 4.09. Governing Law; Jurisdiction; Consent to Service Of Process.
(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PROVISIONS THEREOF
OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).

 

(b) The Grantor hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York City and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Transaction Document, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Transaction Document shall affect any
right that the Collateral Agent, or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Transaction
Document against the Grantor or its properties in the courts of any
jurisdiction.

 

(c) The Grantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Transaction Document in any
court referred to in

 

11



--------------------------------------------------------------------------------

paragraph (b) of this Section 4.09. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 4.01. Nothing in this Agreement or
any other Transaction Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

SECTION 4.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 4.10.

 

SECTION 4.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 4.12. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest and all obligations of the Grantor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Transaction Document, any
agreement with respect to any of the Secured Obligations or any other agreement
or instrument relating to any of the foregoing, (b) any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from the Credit Agreement, any other Transaction Document, or any
other agreement or instrument, (c) any exchange, release or non-perfection of
any Lien on other collateral, or any release or amendment or waiver of or
consent under or departure from any guarantee, securing or guaranteeing all or
any of the Secured Obligations or (d) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Grantor in
respect of the Secured Obligations or this Agreement.

 

SECTION 4.13. Termination or Release. (a) This Agreement, the Security Interest
and all other security interests granted hereby shall terminate with

 

12



--------------------------------------------------------------------------------

respect to all Secured Obligations when all the outstanding Secured Obligations
have been indefeasibly paid in full and the Lenders have no further commitment
to lend under the Credit Agreement,

 

(b) Upon any sale or other transfer by the Grantor of any Collateral that is
permitted under the Credit Agreement, or upon the effectiveness of any written
consent to the release of the security interest granted hereby in any Collateral
pursuant to Section 10.01 of the Credit Agreement, the security interest in such
Collateral shall be automatically released.

 

(c) In connection with any termination or release pursuant to paragraph (a) or
(b), the Collateral Agent shall execute and deliver to the Grantor, at the
Grantor’s expense, all documents that the Grantor shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 4.13 shall be without recourse to or warranty by the
Collateral Agent.

 

SECTION 4.14. Collateral Agent Appointed Attorney-in-Fact. The Grantor hereby
appoints the Collateral Agent the attorney-in-fact of the Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after and during the
continuance of an Early Amortization Event or Event of Default, which
appointment is irrevocable and coupled with an interest. Without limiting the
generality of the foregoing, the Collateral Agent shall have the right, upon the
occurrence and during the continuance of an Early Amortization Event or Event of
Default and notice by the Collateral Agent to the Grantor of its intent to
exercise such rights, with full power of substitution either in the Collateral
Agent’s name or in the name of the Grantor (a) to receive, endorse, assign
and/or deliver any and all notes, acceptances, checks, drafts, money orders or
other evidences of payment relating to the Collateral or any part thereof;
(b) to demand, collect, receive payment of, give receipt for and give discharges
and releases of all or any of the Collateral; (c) to sign the name of the
Grantor on any invoice or bill of lading relating to any of the Collateral;
(d) to send verifications of Accounts Receivable to any Account Debtor; (e) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (f) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (g) to notify, or
to require the Grantor to notify, Account Debtors to make payment directly to
the Collateral Agent; and (h) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby. The Collateral Agent and the other Secured Parties shall be accountable
only for amounts actually received as a result of the exercise of the powers
granted to them herein, and neither they nor their officers, directors,
employees or agents shall be responsible to the Grantor for any act or failure
to act hereunder, except for their own gross negligence or wilful misconduct or
that of any of their Affiliates, directors, officers, employees, counsel, agents
or attorneys-in-fact.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

SUNGARD FUNDING II LLC, as Grantor,

by:

  SUNGARD FINANCING LLC, its Member by   /s/    MICHAEL J. RUANE        

Name:

  Michael J. Ruane

Title:

  President JPMORGAN CHASE BANK, N.A., as Collateral Agent, by   /s/    LEO
LOUGHEAD        

Name:

  Leo Loughead

Title:

  Managing Director

 

14